Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
            This Office action is responsive to the applicant’s amendments and remarks filed on 23 December 2021 (12/23/2021).  Currently claims 1-4 are pending.  

Drawings
            The drawings objections have been overcome by the amendments and the replacement drawings filed on 12/23/2021.  The drawings objections are withdrawn.

Claim Objections
            The claim objections have been overcome by the amendments filed on 12/23/2021.  The claim objections are withdrawn.

Claim Rejections - 35 USC § 112(a)
            The claim rejections under 35 U.S.C. §112(a) have been overcome by the amendments filed on 12/23/2021.  The claim rejections under 35 U.S.C. §112(a) are withdrawn.

Claim Rejections - 35 USC § 112(b)
            The claim rejections under 35 U.S.C. §112(b) have been overcome by the amendments filed on 12/23/2021.  The claim rejections under 35 U.S.C. §112(b) are withdrawn.



Allowable Subject Matter
Claims 1-4 are allowed.  
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-2:  the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“a Total Thickness Variation (TTV) of the silicon carbide substrate is more than 0 µm and less than or equal to 3 µm,
            the first main surface includes a first central region surrounded by a square having a side of 90 mm, and an intersection of diagonal lines of the first central region coincides with a center of the first main surface,
   	the first central region is constituted of nine square regions each having a side of
30 mm,
   	a maximum Local Thick Variation (LTV) among the nine square regions is more than 0
µm and less than or equal to 1 µm, and
   	an arithmetic mean roughness Sa in a second central region is more than 0 µm and less than or equal to 0.1 nm, the second central region being a square centered on the intersection and having a side of 250 um”, 
		 in combination with the other limitations of claim 1, such as:
	“a maximum diameter of the first main surface is more than or equal to 150 mm and less than or equal to 300 mm”. 


Regarding claims 3-4:  the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“the first central region is constituted of nine square regions each having a side of

    	a maximum Local Thick Variation (LTV) among the nine square regions is more than 0
µm and less than or equal to 1 µm,
    	an arithmetic mean roughness Sa in a second central region is more than 0 µm and less than or equal to 0.12 nm, the second central region being a square centered on the intersection and having a side of 250 µm, and
    	the fourth main surface has no light emitting region having a length of more than or equal to 26 µm in a <1-100> direction when observed with photoluminescence light under a condition that a wavelength of an incident light is 313 nm.”, 
		in combination with the other limitations of claim 3, such as:
	“a maximum diameter of the fourth main surface is more than or equal to 150 mm and less than or equal to 300 mm”. 

 
	There is no close prior art on record.  
	
	Pertinent prior art for information purpose:
	-  Hori et al. US 20180245238 A1;
	-  Rayfield et al. US 20070269980 A1;
	-  Jie Zhang, Bernd Thomas, Kevin Moeggenborg, Victor M Torres, Darren Hansen, Progress of SiC epitaxy on 150mm substrates,   June 2015, Trans Tech Publications, Switzerland,  Materials Science Forum Vols. 821-823 (2015) pp 161-164  (Year: 2015)
	-  Tobias Höchbauera, Mario Leitner, Ronny Kern, Matthias Künle, SiC Epitaxial Growth in a 7x100mm / 3x150mm Horizontal Hot Wall Batch Reactor, Trans Tech Publications, Switzerland, June 2015, Materials Science Forum ISSN: 1662-9752, Vols. 821-823, pp 165-168 (Year: 2015)


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813